Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO
ABL CREDIT AGREEMENT
          This FIRST AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”) is
dated as of August 31, 2008 and entered into by and among by and among Mobile
Mini, Inc., a Delaware corporation (the “US Company”), each of the other
undersigned US Borrowers (collectively with the US Company, the “US Borrowers”,
and each, a “US Borrower”), Ravenstock MSG Limited, a limited liability company
incorporated in England and Wales (the “UK Company”), Mobile Mini UK Limited, a
corporation incorporated in England and Wales (“Mobile Mini UK” and together
with UK Company, the “UK Borrowers”, and each, a “UK Borrower” and, together
with US Borrowers, collectively, the “Borrowers”, and each, a “Borrower”), each
Lender party thereto (collectively, the “Lenders”), Deutsche Bank AG New York
Branch, as Administrative Agent, and each of the undersigned Guarantors.
Recitals
          Whereas, the US Company, the other Credit Parties, the Lenders, and
the Administrative Agent have entered into that certain ABL Credit Agreement
dated as of June 27, 2008 (the “Credit Agreement”; capitalized terms used in
this Amendment without definition shall have the meanings given such terms in
the Credit Agreement);
          Whereas, the US Company has advised that on or prior to August 31,
2008, it and other Credit Parties intend to enter into the transactions set
forth on Schedule I hereto (the “European Restructuring Transactions”);
          Whereas, the US Company has requested that the Lenders party hereto
(the “Required Lenders”) agree, subject to the conditions and terms of this
Amendment, to the amendments and waivers as further set forth herein, to enable
the US Company and the other Credit Parties to consummate the European
Restructuring Transactions;
          Whereas, the US Company, the Other Credit Parties and the Required
Lenders intend this Amendment to be an amendment of the Credit Agreement and is
not intended to be a novation of the Obligations;
          Now Therefore, in consideration of the premises and the mutual
agreements set forth herein, the US Company, the other Credit Parties, the
Required Lenders, and the Administrative Agent agree as follows:
          1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon
the terms set forth in this Amendment and in reliance on the representations and
warranties of the US Company set forth in this Amendment, the Credit Agreement
is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



               1.1 Amendment to Section 1.01. Section 1.01 is amended by adding
the following definitions in appropriate alphabetical order:
          “European Restructuring Transactions” means the transactions described
on Schedule I to the First Amendment.
          “First Amendment” means that certain First Amendment to Credit and
Guaranty Agreement dated as of August 31, 2008 among the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders.
          “First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section 3 of the First Amendment.
               1.2 Amendment to Section 8.04. Section 8.04 is deleted in its
entirety and replaced with the following:
          “8.04 Capital Structure. Schedule 8.04 hereto states, as of the First
Amendment Effective Date, (i) the correct name of each of the Subsidiaries of US
Company, its jurisdiction of incorporation or organization and the percentage of
its Voting Stock owned by US Company or a Subsidiary of US Company, (ii) the
name of each of US Company’s and each other Credit Party’s corporate or joint
venture relationships and the nature of the relationship, (iii) the number and
nature of all outstanding Securities of US Company and the number, nature and
holder of Securities of each other Credit Party and (iv) the number of issued
and treasury Securities of US Company. US Company and each other Credit Party
has good title to all of the Securities it purports to own of each of such
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such Securities have been duly issued and are fully paid and
non-assessable. As of the First Amendment Effective Date, there are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any commitments or agreements to issue or sell any Securities or obligations
convertible into, or any powers of attorney relating to any Securities of any of
US Company’s direct or indirect Subsidiaries. Except as set forth on
Schedule 8.04, as of the First Amendment Effective Date, there are no
outstanding agreements or instruments binding upon any of Company’s or any other
Credit Party’s partners, members or shareholders, as the case may be, relating
to the ownership of its Securities. As of the First Amendment Effective Date,
100% of the Equity Interests of each Credit Party (other than US Company) are
owned directly or indirectly by US Company.”
               1.3 Amendment to Schedule 8.04. Schedule 8.04 is deleted in its
entirety and replaced with Schedule 8.04 attached hereto.
               1.4 Amendment to Section 10.03. Clause (iv) of Section 10.03 is
deleted in its entirety and replaced with the following:
          “(iv) Asset Sales (including, without limitation, transfers of
Inventory, Equipment or Real Property from US Company to a Credit Party) from US
Company to a Credit Party, or from one Credit Party to another Credit Party or
to US Company, provided, in each case, that any

- 2 -



--------------------------------------------------------------------------------



 



transfer of Inventory, Equipment or Real Property from a Borrower shall be made
to another Credit Party that is or, concurrently with such transfer, becomes, a
Borrower), “
     1.5 Amendment to Section 10.07. Clause (iii) of Section 10.07(b) is deleted
in its entirety and replaced with the following:
          “(iii) by US Company or a Domestic Subsidiary in UK Company or a
Foreign Subsidiary that is a UK Credit Party; provided that all Investments in
such Foreign Subsidiaries, together with Indebtedness of Foreign Subsidiaries
permitted under Section 10.05(e)(iii), shall not exceed $25,000,000 or the
Equivalent Amount thereof at any time outstanding, provided further that any
Investment by US Company or a Domestic Subsidiary in UK Company or a Foreign
Subsidiary that is a UK Credit Party having occurred or having been deemed to
have occurred in connection with the European Restructuring Transactions shall
not be counted against such $25,000,000 cap.”
                  1.6 Amendment to Section 10.17. Section 10.17(b) is amended by
deleting the reference to “and” before the existing clause (iv) thereof,
replacing such reference with “, ”, and inserting the following clause (v) after
the existing clause (iv):
          “and (v) for transfers, replacements of then outstanding shares of
capital stock or other Equity Interests, stock splits, stock dividends and other
issuances which do not decrease the indirect percentage ownership of US Company
in any class of the capital stock or other Equity Interests of the issuing
Subsidiary, in each case made in connection with the European Restructuring
Transaction.”
          2. REPRESENTATIONS AND WARRANTIES. In order to induce the Required
Lenders and the Administrative Agent to enter into this Amendment, the US
Company and each other Credit Party represents and warrants to each Required
Lender and the Administrative Agent that the following statements are true,
correct and complete:
               2.1 Power and Authority. US Company and each other Credit Party
is duly authorized and empowered to enter into this Amendment, and to carry out
the transactions contemplated by, and to perform its obligations under or in
respect of, the Credit Agreement as amended hereby.
               2.2 No Conflict or Violation or Required Consent or Approval. The
execution and delivery of this Amendment, the performance of the obligations of
each Credit Party under or in respect of the Credit Agreement as amended hereby,
and the consummation of the European Restructuring Transactions do not and will
not conflict with or violate (a) any provision of the governing documents of any
Credit Party, (b) any Applicable Law, (c) any order, judgment or decree of any
court or other governmental agency binding on any Credit Party, or (d) any
indenture, agreement or instrument to which any Credit Party is a party or by
which any Credit Party (including, without limitation, the Senior Note
Indentures), or any property of any of them, is bound, and do not and will not
require any consent or approval of any Person (except as has otherwise been
obtained prior to the First Amendment Effective Date).

- 3 -



--------------------------------------------------------------------------------



 



               2.3 Execution, Delivery and Enforceability. This Amendment has
been duly executed and delivered by each Credit Party which is a party thereto
and are the legal, valid and binding obligations of such Credit Party,
enforceable in accordance with their terms, except as enforceability may be
affected by applicable bankruptcy, insolvency, and similar proceedings affecting
the rights of creditors generally, and general principles of equity.
               2.4 No Default or Event of Default. No event has occurred and is
continuing or will result from the execution and delivery of this Amendment or
the consummation of the European Restructuring Transactions that would
constitute a Default or an Event of Default. The US Company and its Subsidairies
are in compliance with the terms of the Senior Note Indentures.
               2.5 Representations and Warranties. Each of the representations
and warranties contained in the Credit Agreement is and will be true and correct
in all material respects on and as of the date hereof and as of the effective
date of this Amendment, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects as of such earlier date.
          3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment shall
be effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Administrative Agent or its counsel (by hand delivery,
mail or telecopy or electronic transmission) by, US Company, each other Credit
Party and the Required Lenders and only if and when each of the following
conditions is satisfied:
               3.1 No Default or Event of Default; Accuracy of Representations
and Warranties. No Default or Event of Default shall exist and each of the
representations and warranties made by the various parties herein and in or
pursuant to the Credit Documents shall be true and correct in all material
respects as if made on and as of the First Amendment Effective Date (except that
any such representation or warranty that is expressly stated as being made only
as of a specified earlier date shall be true and correct as of such earlier
date).
               3.2 Compliance with Credit Agreement. With respect to the
consummation of the European Restructuring Transactions, each of the US Company
and each Credit Party shall have complied with each of their respective
obligations under the Credit Agreement (as modified by the First Amendment),
including, without limitation, Sections 10.12, 10.14 and 10.15.
               3.3 Lien Perfection. The US Company and each of the other Credit
Parties shall have delivered to Administrative Agent such documents as requested
by Administrative Agent, if any, to perfect or to continue the perfection of the
Liens granted to the Administrative Agent for the benefit of the Lenders and
evidence that Administrative Agent has duly perfected First Priority Liens in
the assets of US Company and the other Credit Parties to the extent required by
the Credit Agreement and the other Credit Documents.
               3.4 Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the First Amendment Effectiveness Date and signed
on behalf of US

- 4 -



--------------------------------------------------------------------------------



 



Company by the chairman of the Board, the chief executive officer, the president
or any vice president of US Company, in form and substance satisfactory to the
Administrative Agent.
               3.5 Delivery of Documents. The Administrative Agent shall have
received such documents as the Administrative Agent may reasonably request in
connection with this Amendment.
               3.6 Repayment of UK Revolving Loans. Prior to the transfer of all
of Ravenstock MSG Limited’s assets to Mobile Mini UK Ltd. pursuant to “Step 3”
of the European Restructuring Transactions, Ravenstock MSG Limited shall have
repaid in cash in full all of its UK Revolving Loans (which UK Revolving Loans
shall have been repaid with the proceeds of UK Revolving Loans borrowed by
Mobile Mini UK Ltd.).
          4. EFFECT OF AMENDMENT. From and after the date on which this
Amendment becomes effective, all references in the Credit Agreement shall mean
the Credit Agreement as amended hereby. Except as expressly amended or waived
hereby, the Credit Agreement and the other Credit Documents, including the Liens
granted thereunder, shall remain in full force and effect, and are hereby
ratified and confirmed. Each Credit Party confirms that as amended hereby, each
of the Credit Documents is in full force and effect, and that none of the Credit
Parties has any defenses, setoffs or counterclaims to its Obligations. Each
Credit Party hereby acknowledges and confirms the security interests and Liens
granted by it under the Credit Agreement and the other Credit Documents
(including, without limitation, such Lien as they apply to the assets of the
Credit Parties after giving effect to the European Restructuring Transactions)
and that such security interests and Liens are valid and subsisting, are not
impaired by the execution and delivery of the First Amendment, and continue
without interruption to secure all Obligations now or hereafter outstanding.
          5. ACKNOWLEDGMENT AND CONSENT
               5.1 Each Guarantor hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
               5.2 Each Guarantor acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor represents and warrants that all
representations and warranties contained in the Credit Agreement as amended
hereby and the Credit Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the First Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties

- 5 -



--------------------------------------------------------------------------------



 



specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
               5.3 Each Guarantor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.
          6. AUTHORIZATION. Each Required Lender, by its countersignature
hereto, hereby irrevocably authorizes the Administrative Agent and the
Collateral Agent to take such action on its behalf under the provisions of this
Amendment, the Credit Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder (including, without
limitation, the execution and delivery of amendments to any Security Documents)
as are required, in the reasonable judgment of the Administrative Agent or
Collateral Agent, to give effect to the First Amendment and the transaction
contemplated hereby.
          7. EXPENSES. The US Company agrees to promptly reimburse
Administrative Agent and Required Lenders on demand for all fees and
out-of-pocket costs and expenses, including the fees, out-of-pocket costs and
expenses of counsel retained by Administrative Agent and Required Lenders in
connection with the negotiation and documentation of this Amendment, and such
amounts shall constitute part of the Obligations.
          8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
          9. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are
intended solely for convenience of reference and shall not be used to interpret
or construe the provisions hereof. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts
(including by telecopy), all of which taken together shall constitute but one
and the same instrument.
[remainder of page intentionally left blank]

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

              US BORROWERS:   MOBILE MINI, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE STORAGE GROUP, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MSG INVESTMENTS, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI I, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    

Signature Page to First Amendment

S-1



--------------------------------------------------------------------------------



 



             
 
           
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
  Name:   Lawrence Trachtenberg    
 
  Title:   Executive Vice President and Chief Financial Officer    

                  MOBILE MINI OF OHIO, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    
 
           
 
  By:   /s/ Lawrence Trachtenberg
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
            UK BORROWERS:   RAVENSTOCK MSG LIMITED.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Director    
 
                MOBILE MINI UK LTD.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Director    
 
            GUARANTORS:   MOBILE MINI, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE STORAGE GROUP, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MSG INVESTMENTS, INC.    

S-2



--------------------------------------------------------------------------------



 



             
 
  By:   /s/ Lawrence Trachtenberg
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                DELIVERY DESIGN SYSTEMS, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI I, INC.    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    
 
                MOBILE MINI OF OHIO, LLC    
 
           
 
      By: MOBILE MINI, INC., its Sole Member    
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
           
 
      Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President and Chief
          Financial Officer    

S-3



--------------------------------------------------------------------------------



 



            MOBILE MINI OF OHIO, LLC
        By: MOBILE MINI, INC., its Sole Member             By:   /s/ Lawrence
Trachtenberg         Name:   Lawrence Trachtenberg        Title:   Executive
Vice President and Chief Financial Officer        A BETTER MOBILE STORAGE
COMPANY
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Executive Vice President and Chief Financial Officer        MOBILE
STORAGE GROUP (TEXAS), L.P.
        By: MOBILE STORAGE GROUP, INC., as its General Partner         By:   /s/
Lawrence Trachtenberg         Name:   Lawrence Trachtenberg        Title:  
Executive Vice President and Chief Financial Officer        RAVENSTOCK MSG
LIMITED.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director        A ROYAL WOLF PORTABLE STORAGE, INC.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Executive Vice President and Chief Financial Officer   

S-4



--------------------------------------------------------------------------------



 



            TEMPORARY MOBILE STORAGE, INC.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Executive Vice President and Chief Financial Officer        MOBILE
STORAGE (UK) LIMITED
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director        RAVENSTOCK (TAM) HIRE LIMITED
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director        MOBILE STORAGE UK FINANCE, LP
        By: MOBILE STORAGE GROUP, INC., its General Partner             By:  
/s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg        Title:  
Director        LIKO LUXEMBOURG INTERNATIONAL S.A.R.L.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director        MOBILE MINI UK HOLDINGS LIMITED
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director        BOX LEASE LIMITED
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Director   

S-5



--------------------------------------------------------------------------------



 



            MOBILE MINI HOLDING B.V.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Executive Vice President and Chief Financial Officer        MOBILE
MINI B.V.
      By:   /s/ Lawrence Trachtenberg         Name:   Lawrence Trachtenberg     
  Title:   Executive Vice President and Chief Financial Officer   

S-6



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
as Administrative Agent and Lender
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director            By:   /s/ Eric Landeata         Name:   Eric
Landeata        Title:   Director        BANK OF AMERICA, N.A.
as Lender
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President        JPMORGAN CHASE BANK, N.A.
as Lender
      By:   /s/ Timothy J. Whitefoot         Name:   Timothy J. Whitefoot       
Title:   Vice President        RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET
FINANCE, INC.
as Lender
      By:   /s/ James H. Herzos Jr.         Name:   James H. Herzos Jr.       
Title:   Senior Vice President        CAPITAL ONE LEVERAGE FINANCE CORP..
as Lender
      By:   /s/ Thomas F Furst         Name:   Thomas F Furst        Title:  
Vice President   

S-7



--------------------------------------------------------------------------------



 



         

            BANK LEUMI USA
as Lender
      By:   /s/ Jacques Delvoy         Name:   Jacques Delvoy        Title:  
Vice President        ROYAL BANK OF CANADA
as Lender
      By:   /s/ Jeff Patchell         Name:   Jeff Patchell        Title:  
Attorney-in-fact        BANK OF ARIZONA, N.A.
as Lender
      By:   /s/ Christine Nowazyk         Name:   Christine Nowazyk       
Title:   Senior Vice President        UPS CAPITAL CORPORATION
as Lender
      By:   /s/ John P. Holloway         Name:   John P. Holloway       
Title:   Director of Portfolio Management        BURDALE CAPITAL FINANCE, INC.
as Lender
      By:   /s/ Antimo Barbieri         Name:   Antimo Barbieri        Title:  
Senior Vice President              By:   /s/ Phillip R. Webb         Name:  
Phillip R. Webb        Title:   Director   

S-8



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK,
as Lender
      By:   /s/ John T. Penny         Name:   John T. Penny        Title:   Vice
President        WELLS FARGO FOOTHILL, LLC
as Lender
      By:   /s/ Rohan Damani         Name:   Rohan Damani        Title:   Vice
President        SIEMENS FINANCIAL SERVICES, INC.
as Lender
      By:   /s/ John Finore         Name:   John Finore        Title:   Vice
President              By:   /s/ Markus Schiffers         Name:   Markus
Schiffers        Title:   Vice President & General Manager        THE BANK OF
NOVA SCOTIA,
as Lender
      By:   /s/ Diane Emanual         Name:   Diane Emanual        Title:  
Director        ING CAPITAL LLC,
as Lender
      By:   /s/ Bill Beddingfield         Name:   Bill Beddingfield       
Title:   Managing Director   

S-9